PER CURIAM
Michael J. Houston ("Houston") appeals from the motion court's denial of his Rule 29.15 motion without an evidentiary hearing. Houston raises two points on appeal, each charging the motion court with clear error for denying his ineffective-assistance-of-counsel claims. Specifically, Houston asserts that defense counsel gave ineffective assistance because she neglected to request a mistrial after learning that a juror knew a witness, and for conducting an inadequate voir dire. Because the record does not reveal any bias on the part of the juror at issue, nor show that Houston suffered any prejudice resulting from counsel's voir dire, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).